        Case 4:20-cv-05127-PJH Document 11 Filed 07/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              )
SIMMONS,                                      )
                                              )
                           Plaintiff,         )
                                              )
                      v.                      )
                                              ) Case No. 20-cv-2236 -ER
RIPPLE LABS, INC.                             )
                                              )
                           Defendant.         )
                                              )
                                              )

                           NOTICE OF APPEARANCE

      I, Andrew Michaelson, am admitted to practice in this Court and hereby enter

my appearance as counsel for Defendant.

Dated: July 1, 2020

                                        /s/ Andrew Michaelson
                                        Andrew Michaelson
                                        KING & SPALDING LLP
                                        1185 Avenue of the Americas, 36th Floor
                                        New York, NY 10036-2601
                                        Telephone: (212) 790-5358
                                        Fax: (212) 556-2222
                                        Email: amichaelson@kslaw.com

                                        Counsel for Defendant
